This is an appeal upon the judgment-roll alone by plaintiff from a judgment in favor of defendants.
The action was one to quiet plaintiff's title to a certain mining claim known as the Eagle Quartz Mine and to enjoin defendants from taking valuable minerals therefrom. The complaint alleged that plaintiff was the owner of such claim, attempting to more particularly describe it, but the description, except for the name of the claim, was somewhat indefinite. It was alleged that defendants claimed an interest therein adverse to plaintiff, that defendants were mining the same and had extracted valuable minerals therefrom, and were threatening to continue to so do, and that they were in possession of a part thereof in the southeastern portion, consisting of about three acres. Defendants answered, denying that plaintiff was the owner of all or any part of the property referred to in the complaint, denying that they had no interest therein, and denying that they had trespassed on plaintiff's claim. They based their claim of title on a certain mining location known as the "Last Chance Mining Claim," and *Page 551 
admitted that they were conducting mining operations upon such land claimed by plaintiff as was within the limits of said Last Chance Mining Claim.
The cause was tried upon the issues joined. The trial court found that plaintiff is the owner and entitled to the possession of the claim known as the "Eagle Quartz Mining Claim," particularly and definitely describing it. It further found that plaintiff is not the owner or entitled to the possession of any other land described or attempted to be described in its complaint; that none of the defendants, had ever claimed any estate or interest in the property so described in the findings and constituting the Eagle Quartz Mining Claim, and that none of them has any estate or interest therein or any part thereof; that none of said defendants has ever entered upon said land or any part thereof; or taken any mineral therefrom, or ever threatened so to do; and that all of their mining operations complained of by plaintiff have been upon land not included in said Eagle Quartz Mining Claim, but which is a part of their own Last Chance Quartz Claim, which adjoins the Eagle Quartz Claim.
Upon these findings judgment was given that plaintiff take nothing, that the injunctions and restraining orders theretofore issued be dissolved, and that defendants recover their costs.
The finding to the effect that defendants never claimed and do not now claim any estate or interest in the property found to belong to plaintiff is opposed to the express statements of the answer. Probably what the learned judge of the trial court meant by this finding was that defendants had never in fact made any claim in any way to any portion of the land that was included in the Eagle Quartz Claim as described in the findings, prior to the commencement of the action, and that their claim had been confined to land lying outside of such claim as the same was described in such findings. The condition of defendants' answers in this regard may be due, as is claimed by their counsel, to the somewhat uncertain description in the complaint, and the inability of defendants to ascertain what land was intended to be included thereby. Of course it was manifest that plaintiff claimed that the land actually occupied and being worked by defendants was so included. But under the allegations of the complaint and *Page 552 
answer, it was established for all the purposes of the case that defendants claimed all the land described in the complaint, and the finding to the contrary was unwarranted. Under these circumstances, it is clear that there was a material issue as to the ownership of the property attempted to be described in the complaint, and, of course, as is claimed by plaintiff, a finding thereon was essential.
But we cannot concur in plaintiff's claim that there is not a sufficient finding upon this issue. Plaintiff by its complaint attempted to include within the limits of the Eagle Quartz Claim, of which the court found it to be the owner, land that was not in fact included therein, according to the findings. The court found that plaintiff is the owner of the Eagle Quartz Mining Claim, particularly and with certainty describing said claim, and that none of the defendants has any estate, right, title, or interest in the same or any part thereof. It is perfectly apparent from a comparison of the description in the findings with that in the complaint that they both refer to the same claim, the Eagle Quartz Mining Claim in the old Indiana Ranch Mining District, Yuba County, California, and that the more particular description in the findings includes some, but not all, of the land attempted to be particularly described in the complaint. The court further found that plaintiff was never the owner or entitled to the possession of any land described or attempted to be described in the complaint other than that so specifically described in the findings as constituting in fact the Eagle Quartz Claim. We are utterly at a loss to see why these findings do not clearly and definitely determine the issue as to ownership, the determination being in favor of plaintiff as to a specified portion of the land attempted to be particularly described in the complaint, and in favor of the defendants as to all the remainder thereof. As we have already said, the court found that none of defendants had ever entered upon the land found to belong to plaintiff, or been in possession of any part thereof, or taken any mineral therefrom, or threatened to do any of these things, and that all their acts in this behalf had been confined to land outside of plaintiff's lines, and to land embraced within their own Last Chance Mining Claim.
The judgment was correct in so far as it denied plaintiff any relief by way of injunction. But eliminating from consideration *Page 553 
the finding that defendants never claimed any interest in the property found to belong to plaintiff, as we must do in view of the conditions of the pleadings in that regard, we think that upon the findings on the material issues made by the pleadings, plaintiff was entitled to have the judgment decree it to be the owner of so much of the property as was found by the court to belong to it. We do not mean to imply that the judgment as given would be held, in the light of the findings, to be an adjudication that plaintiff has no interest in any of the property described in the complaint, but we are of the opinion that plaintiff is entitled upon the findings to such a provision in the judgment. The provision should be so expressed as to fully protect the rights of the defendants as to the remainder of the property. As to the other relief asked the judgment of the lower court was correct in decreeing that plaintiff take nothing.
The judgment is reversed, with directions to the lower court to enter a new judgment upon the findings already made, in accordance with the views herein expressed.
Shaw, J., Sloss, J., Henshaw, J., and Beatty, C.J., concurred.